UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4120


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

GERARDO VILLALON HERNANDEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:10-cr-00053-MR-1)


Submitted:   September 10, 2013             Decided:   October 17, 2013


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Theresa A. Kennedy, LAW OFFICES OF THERESA A. KENNEDY, LLC,
Washington, New Jersey, for Appellant. Anne M. Tompkins, United
States Attorney, Melissa L. Rikard, Assistant United States
Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Gerardo Villalon Hernandez pleaded guilty to illegally

reentering       the    United      States       after      having    previously         been

removed following a conviction for a felony, in violation of 8

U.S.C. § 1326(a), (b)(1) (2006).                   The district court sentenced

Hernandez    to    fifty-seven         months     of     imprisonment        and    he   now

appeals.    Finding no error, we affirm.

             Hernandez       argues       that   the     sentence     is     unreasonable

because    the    district        court    failed      to    explicitly       consider     a

sentence of probation.            We review a sentence for reasonableness,

applying    an    abuse      of   discretion       standard.          Gall     v.    United

States,    552    U.S.      38,   51   (2007);      see     also     United    States     v.

Layton, 564 F.3d 330, 335 (4th Cir. 2009).                        This review includes

consideration          of    both      the        procedural         and      substantive

reasonableness of a sentence.                    Gall, 552 U.S. at 51; United

States v. Lynn, 592 F.3d 572, 575 (4th Cir. 2010).                                  In this

case, Hernandez challenges only the procedural reasonableness of

his sentence.          In determining whether a sentence is procedurally

reasonable, we examine the sentence for “significant procedural

error,”     including         “failing       to     calculate         (or      improperly

calculating) the Guidelines range, treating the Guidelines as

mandatory,       failing     to     consider      the       [18    U.S.C.]     §    3553(a)

[(2006)]     factors,        selecting       a     sentence        based      on    clearly

erroneous facts, or failing to adequately explain the chosen

                                             2
sentence[.]”     Gall, 552 U.S. at 51.            We will presume on appeal

that a sentence within a properly calculated advisory Guidelines

range is reasonable.         United States v. Allen, 491 F.3d 178, 193

(4th Cir. 2007); see Rita v. United States, 551 U.S. 338, 346-56

(2007)    (upholding   presumption       of   reasonableness      for    within-

Guidelines sentence).         We have thoroughly reviewed the record

and conclude that the sentence is procedurally reasonable.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions   are    adequately      presented    in   the     materials

before this    court   and    argument    would    not    aid   the   decisional

process.

                                                                         AFFIRMED




                                     3